Decision on urgent procedure
Madam President, this discussion will take place this evening, if the plenary votes in favour of the urgent procedure on this issue. This is an amendment to European legislation that enables us to grant facilities for balances of payments, for countries outside the euro zone.
As we are all aware, the issue at hand is that of Hungary but, unfortunately, I believe that we must look ahead and therefore enhance this facility of the European Union to provide assistance to its Member States, including those that lie outside the euro zone.
I would therefore ask the plenary assembly to kindly vote in favour of this urgent procedure.